 In the Matterof HARLAN FUEL COMPANYandUNITEDMINE WORKERSOF AMERICA,DISTRICT 19Case No. C-489.-Decided July 5, 1938Coal Mining Industry-Interference,Restraint,and Coercion:antiunion state-ments ; circulation of petitions to be used as basis of request for gubernatorialintervention in organizational activities of "outside"union ; interference withorganizational activities and meetings;threats of bodily harm to union organ-izers ; expressed opposition to labor organization;ejection of organizers fromcompany town:right of employees to receive aid, advice,and information fromothers concerning rights guaranteed by the Act;employer ordered to ceaseinterfering with right of representatives of labor organizations to enter town-Conipany-Dominated Union:domination of and interference with formation andadministration;support ; circulation of petitions for formation of, during work-ing hours,by foremen,in violation of mine rule,with tacit assent of supervisoryemployees and officials;coercion to join ; discrimination in favor of,in endorse-ment and recognition as representative of employees;discrimination in favor ofmembers of;application of, for certification as representative,dismissed; dis-established,as agency for collectivebargaining-Contract:employer orderedto cease giving effect to any contract it has or may have entered into withorganization found to be company-dominated-Discrimination: as to tenure ofemployment:discharges,for union membership and activity;closing sections ofmine and discontinuing shifts, as adaptation of lock-out technique;transfer towork entailing peril to life, held to constitute discharge;transfer of employeefrom only work within his physical ability, held to constitute discharge ; as toterms and conditions of employment:for union membership and activity ;transfers from hourly paid work to coal loading under adverse conditions ;transfer of coal loaders to poor working places ; "doubling up" employees ; fail-ure to cut and shoot coal,preparatory to loading;furnishing insufficient carsfor loading;charges of,dismissed as to 11persons-Reinstatement Ordered:transferred employees and discharged employees,dismissing newly hired em-ployees, if necessary-BackPay:awarded;discharged employees;employeesdiscriminated against as to conditions of employment as coal loaders,for lossesof production on tonnage basis.Mr. Leonard ShoreandMr. Charles M. Ryan,for the Board.Mr. Cleon K. CalvertandMr. William Sampson,of Pineville, Ky.,for the respondent.Mr. Gus B. Bruner,of Harlan, Ky., for the Association.Mr. James S. Golden,of Pineville, Ky., for the Union.Mr. David Y. Campbell,of counsel to the Board.8 N. L. R. B., No, 3,25 26NATIONALLABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and supplemental charges duly filed by United MineWorkers of America, District 19, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by PhilipG. Phillips, Regional Director for the Ninth Region (Cincinnati,Ohio), issued a complaint dated October 1, 1937, against HarlanFuel Company, Yancey, Kentucky, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent, upon the Union, and upon YanceyWorkmen Association, Inc., herein called the Association.On Oc-tober 4, 1937, the respondent filed an answer.The Association filedits answer at the hearing.Likewise at the hearing, the complaint,charge, and answer of the respondent were each respectivelyamended.The complaint, as amended, alleged in substance, so far as herematerial, (a) that on various dates during February, April, May,June, and September, 1937, the respondent discharged certain namedemployees,' 36 in number, for the reason that they joined and as-sisted the Union, thereby discriminating in regard to the tenure ofemployment of these persons and discouraging membership in theUnion; (b) that the respondent assigned 24 others of its employees 2to dangerous working places, laid them off for periods of time whenwork was available, gave 2 or more of said employees working roomswhich would accommodate only 1 person, and, in sundry other ways,prevented said employees from earning as much as they would haveearned under normal working conditions, for the reason that they,'The names of these employees are as follows : Oley Bates,E J. Bowling,WalterBowling, Dewey Brock,J.L Cooper,Lee Cornett, Sam Dice,Ira Dodd,Clarence Douglas,CecilDozier,Leonard Dozier,Albert Goins.C.C.Gibson,J.T. Latham,Hayes Lewis,John Henry Lewis, Charley Lasicy,Lumus Lundy,E M Mason, Charles Osborne, ChesterPerkins,Elmer Perkins, 0M Perkins,WellsRichardson,Earl Shakelforth, AlonzoShepherd,Homer Slover,FateSmith,CliffordSmithers,Blanc Stephens,JohnstonSweeney, Walter Thomas, Ray Walters, Albert Young,Arthur Young,and Nap Young.2The names of these employees are as follows, Edgar Baird,CecilBoyd,LeonardBoswell,Roy Brannin,Jack Calvin,Evan Davenport,David Davis, Fred Day, ErnestPlucker,Preston Garner,Henry Gaston,Millard Harness,Charlie Hicks, Grover Hicks,Ned James,Henry Lasley,Tom McIntyre,0 L. Nelson,Nead Patterson,Murphy Pierce,Leslie Smithers,Ben Stevens,George Washington,and James Wilburn. DECISIONS AND ORDERS27too, joined and assisted the Union, thereby discriminating in regardto the hire and tenure of employment and condition of employmentof said persons and discouraging membership in the Union; (c) thatthe respondent formed, and dominated and interfered with the ad-ministration of a labor organization of the employees known asYancey Employees Association,3 and contributed support to it; (d)that by the afore-mentioned acts and each of them, and in many otherdevious ways, the respondent has interfered with, restrained, andcoerced its employees, and now is so interfering with, restraining,and coercing them, in the exercise of the rights guaranteed in Section7 of the Act.The respondent, by its answer, as amended, objected to the juris-diction of the Board over the subject matter on the ground that therespondent's business was not in, nor did it affect, interstate com-merce.It denied, in general, the material averments of the com-plaint, as amended.It alleged, among other things, that it hadentered into a contract with the Association respecting hours, wages,and working conditions of its employees, and providing for a check-off.The Association in its answer denied the averments of the com-plaint, as amended, in so far as they related to it, and petitioned theBoard for certification of itself as the duly authorized representativeof the respondent's employees for purposes of collective bargaining.Pursuant to notice, a hearing was held on October 11, 12, 13, 14,15; and 16, 1937, at Harlan, Kentucky, before James G. Ewell, theTrial Examiner duly designated by the Board. The Board, the re-spondent, the Union, and the Association were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to produce evidence bear-ing upon the issues was afforded all parties.During the course ofthe hearing, counsel for the Board moved to dismiss the allegationsof the complaint, as amended, with respect to J. L. Cooper and 24other persons therein named 4, for the reason that they had failed toappear at the hearing although duly notified thereof.This motionwas allowed by the Trial Examiner.The Trial Examiner madevarious rulings on other motions of the parties, and on objections tothe admission of evidence.The Board has reviewed said above-mentioned rulings of the Trial Examiner and finds that no prejudicialerrors were committed. Said rulings are hereby affirmed.On March 19, 1938, the Trial Examiner made his IntermediateReport, which was filed with the Regional Director and duly served5The correct name of this organization is Yancey Workmen Association. Inc*The persons so named were E J. Bowling, Walter Bowling, Cecil Boyd, Dewey Brock,Evan Davenport, Sam Dice, Ira Dodd, Clarence Douglas, Cecil Dozier, Leonard Dozier,Preston Garner, Henry Gaston, Millard Harness, Grover Hicks, Charley Lasley, HayesLewis, John Henry Lewis, Wells Richardson, Monro Shepherd, Pate Smith, Ben StevensWalter Thomas, George Washington, and Nap Young 28NATIONAL LABOR 11ELATIO1'stS EOARfupon all the parties, finding that the respondent had engaged in andwas engaging in unfair labor practices, within the meaning of Sec-tion 8 (1), (2), and (3) and Section2 (6) and(7) of the Act andrecommending that the respondent cease and desist from its unfairlabor practices; reinstate, with back pay, certain of its employees efound to have been discriminatorily laid off or discharged by therespondent; make whole certain other of the employees 6 found tohave been discriminated against in regard to conditions of employ-ment, for any loss in pay suffered by reason of such discrimination;withdraw all recognition from and disestablish the Association as anagency for collective bargaining with the respondent; and take cer-tain other appropriate action to remedy the situation brought aboutby the respondent's unfair labor practices.The TrialExaminer alsorecommended that the complaint, as amended, be dismissed as to cer-tain employees' whom the Examiner found not to have been dis-criminatedagainst.On March 31 the respondent filed its exceptions to the IntermediateReport.On April 18 it filed amended exceptions.The Associationfiled no exceptions to the Intermediate Report, but has submitted abrief in support of its position.The parties, although accorded anopportunity for oral argument before the Board, made no requesttherefor.We have carefully considered the respondent's exceptionsand amended exceptions to the Intermediate Report, andin so faras they are inconsistent with the findings, conclusions, and orderbelow, find them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Kentucky corporation engaged in the businessof mining and selling bituminous coal. Its principal place of busi-ness is located at Yancey, Harlan County, Kentucky.The respond-ent employs 500 or more persons.Yancey is what is commonly termed a "company town." All itsproperty is held, and to that extent its civic life controlled, by the'The names of these employees are : Lee Cornett,Fred Day, Albert Goins, CharlesGibson, J. Latham,E.Mason, Nead Patterson,Chester Perkins,O. Perkins,Homer Slover,Clifford Smithers,Leslie Smithers,Blane Stephens,Ray Walters,Albert Young, ArthurYoung.6The names of these employees are : Edgar Baird, Roy Brannin,Ernest Plucker, NedJames, Tom McIntyre,Elmer Perkins,Murphy Pierce,Johnston Sweeney,James Wilburn7The names of these employees are : Oley Bates, Leonard Boswell,Jack Calvin, DavidDavis, Charles Hicks,Henry Lasley, Lumus Lundy, O. L. Nelson, Charles Osborne, EarlShakelforth. DECISIONS AND ORDERS29respondent.Its inhabitants are employed by the respondent in the,adjacent mining property.About 5,000 acres of uninclosed land,comprising in part the mine and town site, together with all im-provements appurtenant thereto, are under lease to the respondent, aslessee, for a term of 99 years.The improvements include the mineproperty, with its mines, tipple, other buildings, constructions, andequipment; and the town proper.Yancey has 250 dwelling houses;a commissary building containing offices, a general retail store, anda United States Post Office; other buildings and structures; paths,roads, streets, and ways.All of this is company property. The mineand town, together form one connected plant, plan, and enterprise.Surrounding both is a belt of apparently unimproved land, likewiseunder lease to the respondent, traversed at one place by a pavedroad which the respondent constructed, leading to Gulston, Kentucky.The road constitutes the regular means of ingress and egress to andfrom Yancey.The mine has a daily capacity of 3,000 tons, and an annual outputof about 500,000 tons.The dollar volume of the respondent's sales isnot shown, but the market value of the coal at the time of the hearingwas $1.80 per ton.Ninety per cent of the coal mined is shipped out-side the State of Kentucky.During the month of September 1937,a representative month, shipments were made from the mine to pointsin the States of North Carolina, South Carolina, Illinois, Georgia,Tennessee, Alabama, Indiana, Michigan, Ohio, and Iowa.The respondent sells its coal to sales agencies, located in Detroit,Michigan; Atlanta, Georgia; and Chicago, Illinois. Some coal is alsoregularly sold to purchasers by Elzo Guthrie, the respondent's presi-dent.All coal is sold f. o. b. the tipple, according to railroad weights,and settlements are made monthly on the basis of market price less8 per cent.Orders are filled by loading coal from the respondent'smine tracks into railroad cars of the Louisville and Nashville Railroadfor transport to the consignees.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 19, is a labor organi-zation affiliated with the Committee for Industrial Organization. Itadmits to membership all employees of the respondent, except super-visory, office, and clerical employeees.Yancey Workmen Association, Inc., is a labor organization, admit-ting to membership all employees of the respondent, except super-visory and clerical employees. . 30NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union first began organization of the respondent's employeesabout January 1937.Itsprincipalmembership campaign waslaunched sometime in April.In January or February the respondent had its general foreman,Sharp, and other foremen circulate petitions among the employees,for their signatures, stating that the employees were satisfied withworking conditions at the mine. It was proposed by the respondentto use the petitions when signed in making a request of the Governorof the State to prohibit "outside" organizers from entering HarlanCounty.Clyde Guthrie, vice president of the respondent, testifiedthat "there was a request on that [the Governor] . . . protect thiswhole coal field from outside agitation by the United Mine Workers."However, the evidence fails to show the existence of any cause orground for such intervention, and the record as a whole yields astrong inference that the sole purpose of the request was to enlist theaid of public authority to defeat organizational activity.8On April 29 a number of the Union's organizers were in Yanceytalking from a sound truck about the Union to gatherings, of the re-spondent's employees.While one of them was speaking the whistlein the respondent's power plant commenced to blow and continuedblowing for about 20 to 30 minutes, effectively rendering the speak-er'swords inaudible.At the hearing the respondent'sofficers ad-mitted having heard the whistle but disclaimed knowledge of thereason therefor, and offered no explanation for their failure to inves-tigate the occurrence.On May 22 several of the organizers, while in Yancey, went to thecommissary and purchased some "coca-colas."While they were atthe soda fountain, Clyde Guthrie came in, ordered them out of thecommissary and off the respondent's property, saying, "Get yourcoca-cola drunk, and get the hell out of here."On July 10 some of the organizers were in the post office at Yanceyposting letters and making inquiry about general-delivery mail.While they were thus occupied, an unidentified person signaled theirpresence to an individual outside the building.Thereupon, ElzoGuthrie, president of the respondent, and several other persons, eachwith his hand on his pistol, entered the building and surroundedHurd, a colored organizer.Guthrie said to Hurd, "What the hell areyou doing in here?" ,Upon Hurd's reply that he had business at theI It is of interestto note that Kentucky Acts of 1934, C. 51, Sec. 21,makes the follow-ing provision,subject topenalty of fine and imprisonment for any violation thereof, "Noofficer or member ofthe Active Militia shall at any time,or under any circumstanceswhatsoever,participate in any labor or industrial controversy on either side thereof .. . DECISIONS AND ORDERS31post office, Guthrie said, "Get the hell out of here, you black son ofa bitch there, and get yourmail.I ought to shoot your . . . damnblack brains out."Hurd left the building, followed by Guthrie.Guthrie observed Green, another organizer, standing near, and said,"What the hell are you doing here?"With his hand still on his gun,Guthrie then ordered all the organizers to leave the property.In the light of the foregoing occurrences and the record, we aresatisfied that coincident with the coming of the Union organizers toYancey for the purpose of enlisting members among the mine em-ployees, the respondent through its officers and agents determined tocombat such activity.The respondent's circulation among its em-ployees of the petitions, its blowing of the whistle, its exhibition ofhostility and violence to,. and the organizers, and the marked con-trast 9 between such treatment and that accorded the Association'sorganizers, hereinafter set forth, all were intended by the respondent,and had the necessary effect, to intimidate, restrain, and coerce itsemployees in their right to join a labor organization of their ownchoosing, and in other rights guaranteed by the Act.Of wider significance, perhaps, the above-mentioned events serve tobring to the fore an issue which in past years has proved a trouble-some cause of serious industrial disturbances.The record clearlyestablishes that the respondent was resolved to keep the organizersout of Yancey.1° It sought gubernatorial intervention. It threat-ened the lives of the organizers with show of great force.Therespondent urges in justification of its exclusion of the Union organ-izers, that its property interests in the land where Yancey is situated,and in all improvements appurtenant thereto, entitled it to prohibitthe organizers from entering Yancey and forcefully to remove themas trespassers.The respondent also contends that it extended to theorganizers a license to, traverse the town, but the organizers abusedtheir license and consequently properly were prohibited from enter-ing it and were ejected as trespassers.The evidence shows that substantially all of the dwellings locatedinYancey are occupied by employees of the respondent. Thesehouses areleased by the respondent, as landlord, to the employees, astenants.The premises so demised are, as heretofore mentioned, com-pletely surrounded by other lands in which the respondent has itsproperty interest, and access to any of the houses necessarily can be°Cf.Matter of Wallace Manufacturing Company, Inc.andLocalNo. 2237, UnitedTextileWorkers of America,2N. L R B 1081;National Labor Relations Board v.Wallace Manufacturing Company,Inc,Fourth Cir. 95 F(2d) 818;Miter of Ballston-StillicaterKnitting Co, IncandTextileWorkers Organizing Committee,6 N. I; R B. 47010 A description of parallel action by the Harlan County Coal Operators'Association, ofwhich the respondent was a member,may be found in the decision of the Board,MatterofClover Fork Coal CompanyandDistrict 19,UnitedMineWorkers of America, 4'N. L. R B 202;Clover Fork Coal Company v National Labor Relations Board,6th Cir,decided, June 8,1938, 97 F(2d) 331. 32NATIONAL LABOR RELATIONS BOARDhad only over such other lands.The respondent maintains for pur-poses of ingress and egress to the homes of its tenants, various privateand customary ways, roads, streets, and paths traversing Yancey andthe adjacent land.It is established doctrine in such cases that rights of ingress andegress over the private and customary ways, roads, streets, and paths,essential to the enjoyment of the demised premises, pass to the tenantas annexed to his leasehold; and the use of such rights free frominterference by the landlord is not limited to the tenant but extendsto all third persons visiting the tenant under express or impliedinvitation for any lawful purpose.Persons transacting matters ofinterestwith tenants in company towns have a right to use theprivate ways in doing so.In entering and passing through Yancey on their visits to theemployees there residing, the Union organizers were engaged in atransaction of mutual interest, the exercise by the employees of theirright under the Act to form and join a labor organization for thepurpose of collective bargaining and other mutual aid and protection.The use made by the organizers of the customary passways, roads,and streets to reach the employees was accorded by law and could notbe defeated through the simple assertion by the respondent of a land-lord's interest.-By forcibly preventing the organizers from comingto or remaining in Yancey, the respondent not only violated this rightbut engaged in an unfair labor practice. Interference by an em-ployer with the lawful conduct of organizational activities amongemployees by labor organizers is in derogation of rights securedemployees under Section 7 of the Act; and constituted an unfairlabor practice within the meaning of Section 8 (1). The rightsguaranteed to employees by the Act include full freedom to receiveaid, advice, and information from others; concerning those rightsand their enjoyment.12The respondent also contends, as above stated, that it ejected theorganizers from Yancey because they abused a license it had grantedthem to visit the employees at their homes.The normal right of usein the organizers, however, did not arise from nor depend upon suchlicense.The claimed abuse consisted in alleged solicitation of em-ployees in the mine proper, and in insulting a clerk in the commissary.The evidence does not support this claim.n Whether,as has been argued with considerable weight, the organizers also had a rightof ingress and egress, under the Act, need not be determined.Also compare,Matter ofWaterman Steamship CorporationandNationalMaritime Union of America, EnginesDivision,Mobile Branch,Mobile, Alabama,7 N. L. R.B. 237;Matter of Alabama Mills,Inc.andLocal No. 2051,United Textile Workers of America,2 N. L. R. B. 20.v Cong Rec., May 16, 1935, v. 79, No. 102, pp.7948-7960,7967-7970;H. it. Report No.1147,74th Cong.,1st Sees., p. 16: Cf.Matter of Ralph A. Freundlich,Inc., etc.andMaxMarcus at al.,2 N. L. R.B. 802;Matter of Protective Motor Service Company, a Corpora-tionandTwenty-Five Employees,1N. L. R.B. 639. DECISIONS AND ORDERS33We find that the respondent by its foregoing acts has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act.B.Domination of and interference with the formation and adminis-tration of the AssociationAbout April 1, 1937,_ there were circulated at the respondent'smine among its employees certain petitions setting forth the follow-ing:We, the members of the Yancey Workmen Association, herebychoose unanimously for the purpose of collective bargaining inrespect to rates of pay, wages, hours of employment or otherconditions of employment, the following :O. M. Lowery, PresidentJess Daniels, ChairmanHam Hatmaker, RepresentativeClaud Braden, RepresentativeJudson Bearden, RepresentativeAlbert Adams, RepresentativeF. G. Posey, RepresentativeBill Qualls, RepresentativeJ.C.Hannah, RepresentativeAt the time that the circulation was begun there was in existenceno organization known as Yancey Workmen Association.The cir-culation, itself, was the first step in the formation of the Association.Various persons who assisted in the circulation, called to the hearingas witnesses for the Association, did not know who had prepared thepetitions or what was the source of their origin.The petitions were circulated during working hours by severalemployees later prominent in the affairs of the Association, and byforemen.Signatures to the petitions were expressly solicited.Arule of the respondent requires that its workers remain at their placeswhen on duty and prohibits them from going elsewhere in the mine.Although this rule was violated in the circulation of the petitions, noaction was taken by the respondent to prevent tlh circulation nor wasanyone ever disciplined therefor.At the hearing the respondent'sofficers and foremen disclaimed having witnessed any circulation.The record permits of no doubt, however, that the respondent's super-visory force well knew of the circulation of the petitions at the timeit occurred.In one case, Kitts, an employee, later president of theAssociation, solicited another employee in. the presence of the gen-eral foreman, Sharp.Moreover, as above stated, the foremen them-selves participated in the activity.Collier, one of the foremen, was 34NATIONAL LABOR RELATIONS BOARDparticularly aggressive.He not only solicited signatures to the peti-tion but told the employees that the petition was for "the company-protected union," and if 51 per cent of the employees signed, theUnion could be kept out,that the respondent was proposing to putloading machines in the mines and only those who signed the petitionwould be offered an opportunity to work, that the others would haveno jobs.At the hearing, Collier denied the occurrence.His testi-mony, however,is neither clear nor convincing,and we can accord itno credence.According to claim made at the hearing by the Association, some400 of the respondent's employees signed the petitions.At least oneof the signatures is shown to have been a forgery.Some of theemployees had no opportunity to read the petitions at the time theywere solicited,and signed upon being told it was for "the company-protected union."Davenport,an employee called as a witness by therespondent,described his becoming a member of the Associationthereafter formed, and the part played therein by his foreman,Hamilton, and the petitions,as follows :Q. How did you happen to get the[Association membership]card through the mail?A. I don't know.I signed a paper in number two.13Q.Who brought you the paper?A. Mr. J.B. Hamilton.Q. Is he still boss up there?A. Yes, sir.Q. Gave you that paper to sign, didn't he?A. Yes, sir.Q. After he got that paper,signed, you became a member ofYancey Workmen's Association?A. Yes, sir.Q.Well, do you know what the Yancey Workmen's Associa-tion is?A. No.Q. Don't know anything about that?A. No.Q. And you never signed anything to become a member ofthat Association?A. Not unless that paper was it.On May 22 the Association held an organizational mass meetingfor the employees at the gymnasium in Yancey.Notices of themeeting appeared on a bulletin board regularly used by. the re-spondent for posting work notices and official announcements."This refers to the respondent'sMine No 2 DECISIONS AND ORDERS35.In early June the Association filed articles of incorporation, andon June 7 was certified by the Secretary of State as a corporation.A photostatic copy of the certificate was posted on the bulletin board.The articles of the Association provided for an election of officers anda board of representatives to be held on June 12, 1937.No electionwas held on that date or at any time subsequent.At the hearingtheAssociation claimed that its officers and representatives hadpreviously been elected by popular vote at the May 22 mass meeting.The testimony, however, of various persons who attended the meet-ing leaves serious doubt as to the occurrence at that time of suchelection.On June 15 the Association asked the respondent to recognize itas the exclusive representative of all the employees for purposes ofcollective bargaining.In support of its claim that it represented amajority of the employees, the Association submitted the signedpetitions which had been circulated about April 1 by the Associationorganizers and foremen.On June 20 the respondent accorded theAssociation recognition as exclusive bargaining agent.At the same time that recognition was obtained, the Associationsubmitted to the respondent a proposed form of contract.The sub-jectmatter thereof is not clear from the record.Neither the Asso-ciation nor the respondent introduced in evidence a copy of the con-tract.Thereafter, some negotiations were had by an Associationcommittee and the _respondent.Although the answer of the re-spondent alleges the existence of a contract between itself and theAssociation covering terms and conditions of employment, officers ofthe Association denied at the hearing the making of such contract,and we cannot find that any was entered into. The. Associationnever requested the respondent to increase wages, shorten hours, orprovide a check weighman, three of the common subjects treated inlabor contracts in the coal mining industry.The Association didsecure from the respondent an undertaking to check off Associationdues; to pay for certain "dead work," such payment, however, notto come from the respondent but out of the earnings of the machine-men; and, as landlord, to set aside a rent increase, put into effect ashort time before.On June 22 the board of representatives of the Association adoptedbylaws for the organization.The bylaws were never submitted toor ratified by the membership.Among other things, they providethat only regular employees of the respondent may be officers andthat the officers shall be elected by the board.The conduct of thebusiness of the Association is vested in the officers and board.Thedivorcement thus achieved of the administration of Associationaffairs from control by popular vote of the membership has resultedin an ignorance by members concerning fundamental facts of the1 1 721 3-39-vol 8-4 3lNATIONAL LABOR RELATIONS BOARDAssociation.Substantially all the Association members called aswitnesses by the respondent were unable to state whether or not theAssociation had bylaws, whether or not there was a grievance com-mittee, whether or not the Association had a contract with the re-spondent; and were unable to name the officers of the Associationor their respective representatives.Throughout the period under review, employees of the respondentwho became members of the Union were discriminated against inregard to their tenure and condition of employment because of theirorganizational affiliation and activities.-Some were discharged;others assigned to poor working places in the mine.No such penaltybecause of membership or organizational activity was meted out toAssociation members.Some Union members were discharged fornot joining the Association. In one instance a Union member wastransferred from his job on the tipple, and the secretary-treasurerof the Association given his place.The tipple job in question wasat a strategic point passed daily by practically all employees leav-ing the mine.The use of the respondent's bulletin board, as already indicated,was freely made available to the Association.At the hearing therespondent contended that the bulletin board was for a public use,over which it had no control. In the light of the record, especiallythe position taken by the respondent in connection with the presenceof the Union organizers in Yancey, we entertain little doubt that therespondent had and has full control over the use of the board in suchmatters.While the Union made no request for use of the board, it isclear that any such request would have been futile.On July 16 theAssociation posted a notice on the board stating that "Every manemployed by Harlan Fuel Co., Yancey, Kentucky, must sign a mem-bership card in the Yancey Workmen Association, Inc."Upon the foregoing facts and the record, we are convinced that theAssociation is not the free representative of the respondent's em-ployees, which the Act contemplates. Its formation and affairs havebeen dominated and interfered with, throughout by the respondent.It is the creature of the respondent who has supported it. Its exist-ence can be viewed only as part of the broader plan of the respondentto defeat the Union and stifle self-organization among the respond-ent's employees.15From the outset the respondent, through its officers and super-visory force, was determined to have its employees become members-See Section III C, infra.Cf.NationalLabor RelationsBoard v. WallaceManufacturing Company,Inc,4thCir95 F. (2d) 818;Matter of Wallace Manufacturing Company, Inc.andLocal2237,UnitedTextileWorkersof dmersca, 2 NL R. B. 1081;NationalLaborRelations Boardv.Pennsylvania Greyhound Lines, Inc, atal., 58S.Ct. 577. DECISIONS AND ORDERS37of the Association.This was clear from the circulation of the peti-tions on the respondent's time, with the assistance of its foremen,and in violation of its own rule forbidding travel about the mine.Any desire for expression the employees may have had with respectto the formation of the Association was effectively thwarted not onlyby the manner of the circulation and the threats of foremen, but bythe language of the petition itself which assumed the existence ofthe Association and named the representatives.The record establishes, and what has been set forth above shows,that throughout the period under review the respondent never ceasedin its support of the Association. It assisted the Association'sorganizers, discharged employees who would not join the Association,and awarded favorable working places to those who did. It lentfurther assistance in distinguishing sharply in treatment accordedthe Union.Whereas the Association held its mass meeting withoutinterference by the respondent, and was permitted the use of thebulletin board for its notices and organizational literature, the Unionwas stopped by force in its activities, had its organizers ejected fromthe town, and had its members discriminated against in their tenureu nd conditions of employment.'Events as they occurred point to the end sought by the respondent.An organization, dominated in its formation, with separation ofdirection from popular control assuring continued serviency, cameinto being to receive from the respondent exclusive recognition asrepresentative of the employees for purposes of collective bargaining.It is noteworthy that recognition was based not upon any member-ship roll taken by the Association after incorporation, but upon thesignatures of the April 1 petitions which, among other things abovementioned, had been obtained through aid of the foremen. In itsdealings with the respondent, the Association hardly has functionedas a bargaining agency. It has made no requests of substance; ithas been given no concessions of substance; and so far as the recorddiscloses, it has secured no contract from the respondent relating towages and hours of employment.We find that the respondent has dominated and interfered withthe formation and administration of the Association, and has con-tributed support to it; that it thereby has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.C.The dischargesCharles Gibsonand J.Lathamwere discharged by the respondenton April 27, 1937.Both men were members of the Union. DuringtheUnion membership drive, above-mentioned, which commenced 38NATIONAL LABOR RELATIONS BOARDshortly before the discharge, Gibson and Latham proved very activein soliciting fellow workers to join.They succeeded in securing asmembers all of the employees on their shift.The circulation of theApril 1 petitions and the formation of the Association are not shownto have caused them to lessen or cease in any manner their efforts onbehalf of the Union. That their affiliation and union activities wereknown to the respondent we have no doubt. Denials by witnesses ofthe respondent that the respondent had any awareness thereof areunconvincing.The section of the mine where Gibson and Latham worked wasclosed on the night of April 26.Upon reporting for work thefollowing day, Latham was told by the foreman, Lovett, of the dis-continuance of the shift and to see Sharp, the general foreman, aboutbeing assigned other work. It is the usual and customary practiceat the mine to assign employees whose section has been closed or shiftdiscontinued to other work either in the same or a different classi-fication.Gibson was a motorman, Latham a coupler. - Motormen,couplers, and other employees paid on an hourly or salary basis aregenerally the oldest workers in point of service, with experience atvarious jobs.The record shows that there is a considerable amountof change in job and classification among the respondent's employees.Latham went to see Sharp, in company with Lovett. Lovett toldSharp that he thought Latham would be all right. Sharp replied,"Hell, no, he is too strong a Union man. I can't use him."WhileSharp denied at the hearing having so said, the general circum-stances surrounding the discharge show little credence can be ac-corded Sharp's testimony.Gibson did nothing at the time andwaited several days before asking Sharp for other work.Gibsonthen made the request and was told that there was no job for him.Gibson asked for a recommendation to obtain work elsewhere. Somedays later Sharp gave him one, after first securing authority to doso from Charles Guthrie, an official of the respondent. In authoriz-ing the recommendation, Guthrie said to Gibson, who was present,"Be damn sure you don't bother me any more. Don't be fooling withmy men or trying to sign any of them up."The respondent contends that it discharged Gibson and Lathambecause the section of the mine where they worked shut down. It isasserted that a want of current demand for the grade and size of coalthere mined occasioned the shut-down.The record shows, however,that although the section was closed on April 26, it reopened later andsince has been worked ; that the three other motor crews who workedthere, consisting of a motorman and coupler each, apart from theGibson-Latham crew, were returned to work ; that all other employeesin- the closed section likewise have been put hack to work; that DECISIONS AND ORDERS39shortly after April 26, new employees were hired for jobs as motor-men and couplers.There can be but one finding. The respondent discharged Gibsonand Latham on April 27, refused them other employment, and failedto reinstate them upon the opening of the section where they worked,because of their union affiliation and activities.We are of the opin-ion that the closing of the section was merely an adaptation by therespondent of the familiar lock-out technique, utilized in this instanceto rid itself of two Union members whose activities threatened therespondent's own plans concerning organization of its employees.The hostile words of Sharp and Guthrie, the failure to follow theusual practice in assigning other work where a shut-down of a sectionhas occurred, the obvious contrast in treatment between that accordedthe two men and the others with whom they worked, confirm theconclusion reached.At the time of the discharge, Gibson was paid as wages $5.75 pershift;Latham $5.60.Since then, Gibson has earned under $300.Latham's earnings are not shown.Blane Stephenswas employed as a coal loader by the respondentabout 4 years.He joined the Union in April 1937. On or about May2, some 5 days after the discharge of Gibson and Latham, Stephenswas discharged by his foreman, York.Stephens testified that York came to the place where Stephens wasworking without stopping at any of the other working places in thesection, and said, "I have got to fire you"; that York gave no reasontherefor; that Stephens, assuming he was being discharged becauseof his membership and activities in the Union, made no protest butin reply stated that some of his tools were elsewhere in the mine,inferring that he first would have to get them ; that York then said,"Anyhow, you got to go on out."York was called as a witness by the respondent.He testified that hewent into Stephens' working place as a matter of mine inspection;that he found the roof in bad condition and the place poorly timbered ;that he and Stephens then jointly proceeded to measure the distancefrom the nearest timber to the working face and found it to be 31feet; that there was only one timber in the place and it was setcrooked; that thereupon he discharged Stephens for failure to main-tain his timbering.On cross-examination, York admitted that hehad been in Stephens' working place 2 or 3 days before and had notobserved that the timbering was bad.The respondent also called as a witness one Pace, an employeeloading coal in Stephens' working place.Pace testified that he wasoff work for 11 days ; that at the time he left, the working place wastimbered to within 6 feet of the face; that on his return to work, he 40NATIONAL LABOR RELATIONS BOARDfound the place was not properly timbered. Pace's testimony fails tofix what time relationship, if any, his period away from work andreturn, had to the date of Stephens' dismissal.Stephens specifically denied at the hearing York's version of thedischarge.He testified that his working place had been properlytimbered.The record does not show that Stephens, during theentire course of his employment, ever failed to set his timbers inaccordance with mine rules, or that he ever was reprimanded orwarned for so failing.The respondent does not claim it gaveStephens any opportunity on May 2 to do the timbering it allegeshe failed to do, despite his 4 years of competent service.While therespondent urges that vigorous enforcement of its timber regulationmoved York to discharge Stephens, it appears that a Kentuckystatute of similar purpose requiring daily inspection of safety con-ditions in working places was not followed by York although it isadmitted that that was his duty under the statute.We have concluded elsewhere below that York is not a crediblewitness.The part he played was sinister in aim. This, as well asthe nature of his testimony above reviewed, the admission on cross-examination, and the circumstances as a whole impel us to accord histestimony no greater weight here.We are satisfied that Stephenswas peremptorily discharged without ostensible cause.Such dis-charge by the respondent of an experienced coal loader, shortly afterhis becoming a member of the Union, creates a natural suspicion asto the motivation of the respondent's action.When it is noted thatthe discharge occurred in the midst of a period of Union activities,and counter-activities by the respondent, at a time when, as wq findherein, the respondent discharged a number of its employees becauseof their Union membership and activities, we are compelled to con-clude, as Stephens himself understood when his discharge occurred,that he had been discriminated against.Pace's testimony, we feel,is so uncertain as to time and event, and otherwise unsatisfactory, asto be without consequence.At the time of his discharge, Stephens earned on an average $100per month.He has earned nothing since.Ray Walters, acoal loader, was discharged by Sharp 3 days afterthe dismissal of Stephens, above-mentioned.Walters also had joinedtheUnion in April. Sharp told Walters that the reason thereforwas that Walters had been away from work attending a carnivalthe preceding Saturday night, May 1, without first having securedthe respondent's permission.Walters immediately protested toSharp that the real reason for the discharge was Walters' refusal tojoin the Association. DECISIONS AND ORDERS41About a week prior to the discharge,Collier, the foreman whoseactivities have been noted above,approached Walters and his cousin,Ester Walters,while at work and requested them to sign the petitionfor "the company-protected union."Colliermentioned that thosewho signed would be given work at the proposed new loading ma-chines and the others would not.Walters refused to sign; EsterWalters did.On the following Saturdaynight,May 1, 44 of therespondent's employees,includingWalters and Ester Walters, laidoff work,without permission,to go to the carnival.The record shows that of the 44 employees who went to the car-nival onlyWalters and one other employee,who likewise had re-fused to sign the petition,were discharged for having laid off.While it does not clearly appear that all of the others had signedor were members of the Association,the evidence does establish thatat least one,Ester Walters,who had signed the petition had not beenso disciplined.It has not been the respondent's rule or practice todischarge an employee for absence without leave,but, in propercases, to lay off the employee for a specified period 16The discharge of Walters also occurred during the period ofmarked activityby theUnion and repressive antiunion acts by therespondent.Walters' refusal to sign the petition at Collier's solici-tation showed the respondent where he stood.His dismissal, alongwith one other employee who had not signed the petition,when 42employees in like position received no such penalty,as well as thedeparture by the respondent from its accepted mode of discipline,convinces us that the true cause of his discharge was not his Satur-day night absence but his refusal to join the Association and giveup his membership in the Union.Lee Cornettjoined the Union in early May.On May 21 he wasin the office of Sharp,the general manager,looking at the time sheet,when Sharp came in.After sending another employee who waspresent out of the room and closing the door, Sharp turned to Cornett,saying :"Lee, I understand you are organizing up here on the com-pany's time?"Cornett replied,"Mr. Sharp, absolutely not." Sharpthen said "Lee, we are paying you good for your wages here.Youwork,and we don'twant[any] organizing on the company's time."To this Cornett answered,"Mr. Sharp,I am not organizing, but ifyou are laying at me for belonging to the Union, I sure belong."Sharp in his testimony at the hearing did not deny this conversation.Three days later,May 24,Cornett was told by his foreman, Fee,that he was being laid off as a trackman,although he could have ajob as a coal loader.Cornett had worked as a trackman at the mine16 Thisappears fromthe testimonyof Parsons,Watkins,Pierce, Brannin,and Day. 42NATIONALLABOR RELATIONS BOARDfor almost 2 years.The following day, Cornett went to the workingplace assigned to him for coal loading, and found that the place wasso dangerous as to imperil the life of anyone working there.Hethen reported the matter to Fee and asked to be assigned anotherworking place.Fee replied that he had none for Cornett.Cornettthen left.The respondent called several witnesses.Fee, the foreman, testifiedthat Cornett was transferred from track work to coal loading forinability to lay switches properly; that Cornett had not been dis-charged; that he, Fee, knew nothing of Cornett's Union affiliation.Hamilton, Cornett's former foreman, testified that Cornett's servicesas trackman for the year Cornett worked for him were unsatisfac-tory.Lowery, a trackman, and one of the organizers of the Associa-tion, testified that during the year before the discharge he had tore-lay every switch that Cornett laid.The record raises doubt,however, that Lowery and Cornett worked in the same section to-gether during the year preceding the discharge, and Lowery admittedon cross-examination a general prejudice.Jackson, a motorman,testified that the switches laid by Cornett caused cars to leap thetrack upon several occasions, and that Lowery had had to re-lay them.On cross-examination he testified that he did not know whether ornot Cornett had laid the switches in question.Bargo, a trackman,who allegedly had caused Cornett to be transferred from Hamilton'ssection to Fee's section for asserted inefficiency, testified that he didnot know whether Cornett had laid any switches in Hamilton's section.We are unable to attach any weight to the foregoing testimonyoffered by the respondent in support of its claim- that Cornett hadbeen transferred to another classification, at work where his life wasin grave danger, solely because of inefficiency.The testimony isunpersuasive, often confused, and reflects bias.Cornett had beenemployed as a trackman for 6 years at other mines before he cameto the respondent, and served in that capacity with the respondentfor almost 2 years.During the time he was with the respondent nocomplaints were made to him about his work, and he received theregular wages paid the trackmen. Sweeney, another employee calledby the Board, testified that Cornett was a good trackman.The respondent also sought to show at the hearing that Cornettadmitted to one Anderson that the working place assigned Cornettwas safe.This evidence we find difficulty in believing.Fee, in histestimony, did not deny the hazardous character of the working placehe had given Cornett ; indeed, the proof is that Fee admitted itsdangerous condition to one Grant.We are of the opinion, and find, that Cornett was transferred bythe respondent from his position as trackman to coal loader, and DECISIONSANDORDERS431then assigned an unsafe working place, because of his Union mem-bership and activities; that the claimed inefficiency has not beenestablished, and, apart from that, constituted a mere pretext em-ployed by the respondent to rid itself of another Union member.The conversation between Sharp and Cornett, in which Cornett wasaccused of organizing during working hours, can only be interpreted,in the light of the record, as an indirect method taken by the re-spondent to warn Cornett about his remaining a Union member.Wefeel that Cornett accurately interpreted the conversation- when itoccurred.In view of Sharp's interrogation about Cornett's activi-ties,Fee's denial of knowledge thereof cannot be accepted.Trans-ferring Cornett to work as a coal loader and then offering him aworking place where he could not work without peril to his life,constitutes a discharge, within the meaning of Section 8 (3) of theAct."At the time of his discharge, Cornett earned as trackman $5.60per shift, seven shifts per week. Since May 24, 1937, the last day heworked for the respondent, Cornett has earned $9.°Albert Young, acoal loader, was discharged by York on May 25.When the respondent circulated the first petitions in January orFebruary, heretofore mentioned, intended for use in connection withthe request to the Governor to keep the Union organizers out, Youngrefused to sign.Young joined the Union in April. Three daysbefore his discharge, on May 22, Young attended a gathering ofemployees at Yancey, assembled to listen to some organizers of theUnion.Young actively assisted in the solicitation of members whichthen occurred.The day happened to be the same one on which theAssociation was holding its mass meeting above-mentioned.At the time of his discharge Young was called by York from hisplace of work and told to "bring his tools out." The expression meantthat Young was dismissed.When asked for a reason York replied,"I have plenty of reasons."Young said "I would like you to explainsome of them." 'York answered, "Where were you on Saturday?"Young then said "That was up to me. I had a right to go any placeI wanted to."Young also informed York that he was carrying, andevidently intended to continue to do so, application cards for member-ship in the Union.York thereupon handed Young an order of dis-charge but refused Young's request to write on it the reason for thedischarge.The mine did not operate on May 22.Young's testimony17Matter of Clover Fork Coal CompanyandDistrict 19, United Mine Workers of America,4 N. L. R. B. 202;Clover Fork Coal Company v. NationalLaborRelations Board,6thCir, decided June 7, 1938, 97 F. (2d) 331.Note, under Kentucky Acts of 1934, ExtraSession,C.21,Sec. 42, it was Cornett's statutory duty to refrain from working theplace until the unsafe condition was remedied. It is clear that the respondent took nosteps to have the working place made safe. 44NATIONAL LABOR RELATIONS BOARDwas not denied by the respondent although York was called severaltimes as a witness at the hearing.We find from the foregoing facts that the respondent dischargedYoung on May 25 because of his Union activities.Young was thenearning an average of $4.64 per shift, or approximately $115 to $120per month. Since that date he has earned nothing.0. Perkinsand E.Masonworked on the tipple.Perkins was dis-charged by the respondent on June 15; Mason on June 16. Bothmen were members of the Union.Mason had been in the employ ofthe respondent for over 16 years.Three days before his discharge Perkins was told by either Charlesor Clyde Guthrie, officials of the respondent, while conversing withthem, that his working day was being decreased to 7 hours because"a damn Union man didn't want but seven hours." Perkins was beingpaid on an hourly basis.On June 15, at the end of the shift he wasdischarged by Charles Guthrie for allegedly having slept at workearlier in the day.Charles Guthrie was a witness for the respondent.He testifiedthat on the day of Perkins' discharge, he, Guthrie, and one Patterson,a visitor, passed by the coal crusher where Perkins worked and foundhim asleep; that he, Guthrie, did not then reprimand Perkins becausehe did not wish to embarrass the visitor; that he later dischargedPerkins.Perkins testified that he had not been asleep at work when Guthrieand his visitor came to the crusher, that he had observed them come,examine the machinery, and leave.Mason was discharged by Sharp the following day, likewise forallegedly sleeping at work. Sharp testified that he, accompanied byJoe Guthrie, a brother of the Guthries who were officers of the re-spondent, went to Mason's station at the crusher and found himasleep ; that they thereupon threw pieces of rock and iron on thefloor in order to awaken Mason but did not succeed ; that at that timea belt on one of the conveyors came off and hit a wall, making a loudnoise and awakening Mason; that Sharp then told Mason he couldno longer work on the crusher and gave his job to Joe Guthrie, untilanother employee could be secured to fill it. Sharp further testifiedthat he had found Mason asleep 2 weeks before and had warned himabout it.Sharp claimed that Mason had not been discharged butmerely removed from the crusher, that Mason himself had quit. Therecord shows that because of his age and ill health Mason could notwork elsewhere in the mine.Mason denied at the hearing the incident as depicted by Sharp.Mason testified that he had not been asleep when Sharp and JoeGuthrie arrived at the crusher; that some 5 minutes before he had .DECISIONS AND ORDERS45been engaged in and had completed-repairing the machinery whichbroke down; that Sharp accompanied by Joe Guthrie came to him,accused him of sleeping, discharged him, and put Guthrie in his place.He denied having been given the alleged warning testified to bySharp.Arthur Young, another witness, stated that on the day inquestion, as he and his brother were leaving work, Mason called tothem to assist him in fixing the crusher; that his brother went to helpMason and he went into the bathhouse; that his brother joined himthere some 15 minutes later; that a half hour later he met Masonwho told him of the discharge.The evidence shows that Perkins and Mason are the only employeesever discharged by the respondent for having slept at the tipple.Allof the employees working there have slept at one time or anotherduring working hours. Sharp testified on cross-examination that "ifa fellow stayed up there long it would make him sleepy." One of therespondent's witnesses, Johnson, testified in response to interrogationby the Trial Examiner, as follows :Trial Examiner EWELL. You said you had been asleep thereyourself ?WITNESS. I have been asleep, yes, sir, in fact every man on thejob, I expect, has been sleeping.Trial Examiner EWELL. On the job?WITNESS. On that tipple. .Trial Examiner EWELL. And is he the only man that ever gotfired for it?WITNESS. No, sir ; thinks they fired someone else.Trial Examiner EWELL. Know who they fired?WITNESS. Think the other was Sode Mason.Sode Mason is E. Mason.We have carefully considered the discharges of Perkins and Masonand are satisfied that they too were discharged because of their Unionaffiliation.No other employee at the tipple has ever been dischargedby the respondent for sleeping during working hours-the act ofwhich these men stood charged-although sleeping on occasion dur-ing working hours has not been an uncommon practice among thoseat work on the tipple.Only a few days preceding Perkins' dischargethere had been a marked display of animosity toward Perkins byofficials of the respondent, and a threat of cut in wages, because ofhis Union membership.Mason, despite his 16 years of service withthe respondent, was summarily discharged.We do not believeSharp's testimony of a warning given Mason 2 weeks before.AndSharp's statement that he had not discharged the old employee butmerely removed him from the crusher, the only place where Mason 46NATIONAL LABOR RELATIONS -BOARDcould work, is specious and ironic.18The discharges of the two Unionmen coincided with the time when the Association, which we havefound was the creature of the respondent, was seeking recognitionas bargaining agent on the claim that it represented a majority ofthe employees.We are equally satisfied, although not determinativeof the issue here,19 that neither of the employees was asleep, as claimed.In the instance of Mason, Young's testimony corroborates a chronologyof events preceding the discharge, as testified to by Mason.There is,moreover, a matter of doubtful fortuity in Sharp's being accom-panied by Guthrie, available for replacement, before the need thereforappeared.At the time of their discharges Perkins and Mason each earned$8.28 per shift, six shifts per week, or $49.68 per week.Since theirrespective discharges, Perkins has earned $10, Mason nothing.Chester PerkinsandArthur Youngalso worked on the tipple.To-gether with Nap Young,29 another employee, they constituted one ofthe regular tipple shifts.All three men belonged to the Union.Young was a strong Union member. At the time the April 1 petitionswere circulated he refused to sign although solicited in the presenceof Sharp.On or about July 19 the Perkins-Young shift was discontinued bythe respondent without previous warning.The working hours ap-portioned the discontinued shift, 71/2 hours, were divided among thetwo remaining shifts by increasing the respective hours of each.Atthe hearing the respondent contended that discontinuance of theshift had been ordered for economy reasons.The record shows, how-ever, that employees on all three shifts were paid on an hourly basis.Any discontinuance of one shift, therefore, attended by a correspond-ing increase in the hours of the others, merely would result in a pro-portionate increase in. the wages paid the other shifts, and noeconomy.Shortly after the discontinuance of their shift Chester Perkins andYoung asked Charles Guthrie whether there was any other work forthem to do.Perkins had been a coal loader.Guthrie told the menthat there was nothing for them.He told Perkins that he, Perkins,had no job, and accused Perkins of "sticking him in the back."Thereafter, Perkins asked Guthrie to approve the cashing of hiswage credit slips.This Guthrie refused saying that Perkins had"joined in with Turnblazer," and was in "bad company." The18We havealready pointed out such conduct constitutes a dischargeunder the Act.See footnote 17.19Matterof TheKelly-Springfield Tire Companyand UnitedRubber Workers of America,LocalNo,26, etc, G N. L. R. B 32520Allegations in the complaint as to the discriminatory discharge of Nap Young weredismissed.See footnote 4. DECISIONS AND ORDERS47"Turnblazer" mentioned was William Turnblazer, president of theUnion.By "sticking him in the back" and "bad company" Guthriehad reference to Perkins' joining the Union.Some time prior to the discontinuance of the shift Guthrie hadmade other remarks concerning the Union.Perkins testified that heand Edgar Baird, another employee hereinafter mentioned, were-asked by Guthrie why they had joined the Union; that Guthrie thenproceeded to speak in derogatory fashion about it; that Baird com-mented, "Charles, I guess you would fire us if you could," to whichGuthrie answered, "You're damn right I would," adding that hecould find many reasons for discharging employees besides theirUnion activities.At the hearing Guthrie denied the conversation astestified to by Perkins.Guthrie's version was that he asked Perkinsand Baird, "What is it you fellows are joining the Union aroundhere to make me do. If I find out I will go ahead and do it and stopall this trouble."By "trouble" Guthrie explained that he had meant"All this messing around, dissatisfaction there...Well, youknow, organizers running over the place ..."Quite apparent,from Guthrie's own testimony, he was moved to keep his employeesfrom belonging to the Union.From this, as well as his attitude andother statements above-mentioned, we feel he also made the earlierremarks attributed to him by Perkins.We are of the opinion that the respondent discontinued the shiftcomposed of Arthur Young, Chester Perkins, and Nap Young, bydividing the work hours among the other two shifts, because the threemen were members of the Union. The foregoing facts, in the lightof the entire record, support such conclusion.The shift having beendiscontinued for such reason, the loss of employment which resultedconstituted a discharge, within the meaning of Section 8 (3) of theAct.`We accordingly find that the respondent discharged Chester Per-kins and Arthur Young on July 19 because of their membership inthe Union.At the time of their respective discharges each was paid$5.18 per shift, and worked six shifts per week. Since then neitherhas earned anything.Homer Sloverwas employed as a motorman for 11/2 years.He wasa member of the Union and continued his membership after recogni-tion had been accorded the Association as bargaining representative.On one occasion York, the foreman, asked Slover if it were not truethat he was a member of the Union. Slover replied, "Yes, sir. -Whatdo you want to do, fire me now or wait a while?" York answered,"No, don't get me wrong. I just asked how many belong to it."Slover then said, "There is a good many belong to it in my opinion."On August 27 York discharged, Slover allegedly for leaving a ven- 48NATIONAL LABOR RELATIONS BOARDtilation trap-door open for one-half hour, which time was longer thanthat permitted by a rule of the respondent.Under the rule, motor-men are required to keep trap-doors shut except during the severalminutes necessary for taking a train through, dropping the cars, andreturning.At the hearing York, called as a witness by the respondent, testi-fied on direct examination that Slover had left the door open a half-hour on the day of the discharge and York discharged him therefor.On cross-examination York testified that he had found the trap-door open after Slover had gone through with his train and assumedthat Slover would return shortly; that he, York, then spoke withone "H. C. McCann," 'another motorman waiting on a side track,who told him that Slover had been through the door about 20 min-utes before; that 5 minutes later he, York, returned and closed thetrap-door which still was open; that he, York, then sought outSlover and reprimanded him for leaving the door open.York fur-ther testified that he did not discharge Slover at that time, or notify,him thereof, but discharged him at the end of the shift.York ad-mitted that he did not know of his own knowledge whether Sloverhad left the door open the asserted half hour; that York only knewof the 5 minutes when he was there ; that Slover had never beforeleft the door open an improper length of time.The respondent also called one H. C. McKeehan as a witness. Itis clear from the record that the "H. C. McCann" referred to byYork, and H. C. McKeehan are one and the same person.21Withreference to Slover's discharge, the following appears in McKeehan'stestimony :Q. Do you know why [Slover was discharged] ?A. [McKeehan] Yes, I know ... what the boss [York] saidhe was going to discharge him for.Q.Well, I don't ask you to tell what the boss said.Wherewere you when he was supposed to have been discharged.A. On the side track... .Q. Do you know whether the trap-doors above where you were,were left open?A. No. I don't know for sure whether it was or not.Q. [on cross-examination]What did you say about the doors,did you say you saw them, or saw Mr. Slover, or anything ofthat kind?A. No, did not say anything about it.In the light of McKeehan's statement above and York's own admis-sions, York's direct testimony that Slover had left the trap-door open21The error is quite evidently typographical. DECISIONS AND ORDERS49a half hour, and that that was the cause of the discharge stands com-pletely discredited.All that York knew was that Slover had leftthe door open 5 or 10 minutes.And, at the hearing, Slover so testi-fied.It is conceded that such a length of time was permissible.Wedo not believe, particularly in view of McKeehan's denial, that Yorkever was told by McKeehan that Slover had been through the door 20minutes.We are satisfied from what McKeehan has testified andthe record as a whole that York went to the trap-door with a priordetermination to discharge Slover.The evidence also shows that the respondent's trap-doors are oftenopen for 1 or 2 hours at a time; that upon at least two occasions trap-doors were broken and left open for several days; that no otheremployee has ever been discharged by the respondent for the reasongiven Slover.We are convinced that the claimed ground for the discharge neveroccurred; that its assertion was a pretext, no less than in other in-stances above discussed; that the respondent discharged Slover onAugust 27 because of his membership in the Union.At the time ofhis discharge Slover earned $6.56 per 8-hour shift.Since that datehe has earned nothing.Clifford SmithersandLeslie Smithers,brothers, worked togetheras coal loaders at the mine.Both were. members of the Union.Fee,the foreman, discharged the two, Clifford on September 3 and Leslieon September 29, in each instance for allegedly working on a "failedshot" without waiting 24 hours after the charge had been set off, asrequired by a mine rule.Although Fee denied at the hearing thathe knew of Leslie's Union affiliation, we have no doubt that he knewof both brothers'.The record shows that a short time before Clif-ford's discharge Fee approached Clifford and asked how "that damnUnion" was getting on, expressing the- opinion that it was "aboutthrough"; that Clifford had replied, "No, it is just getting started."Leslie had been specifically warned by one Jones, who solicited hismembership in the Association, "If you don't, you will be fired."On Friday, September 3, after Clifford had been at work some 2hours laying the temporary track and loading 4 cars of coal, Feecame in and discharged him. Clifford testified that Fee askedwhether he knew that there was a failed shot where he was working;that Clifford replied that he did not know and asked when the chargehad been set off; that Fee stated, "Wednesday morning between 2and 3 o'clock"; that Clifford then pointed out that that was morethan 24 hours previous; that Fee merely replied "You can go seeFrank [Sharp] about it." Sharp affirmed the discharge.The time when the powder charge in question was placed andfailed to detonate was not established by the respondent.The plac-ing of charges in the mine wall, and setting them off, are done by 50NATIONAL LABOR RELATIONS BOARDemployees known as shot firers.Clifford was given no notice andhad no knowledge of any failed shot at the time he commenced work.Although the respondent failed to introduce in evidence its printedcopy of the rule, the proof sufficiently shows that the rule notmerely prohibits loading in the vicinity of a failed shot until 24hours have elapsed, but provides that during such period the work-ing place where the shot failed to detonate must be barricaded andwarning notices posted.The taking of these precautionary measuresrests with the shot. firers in the first instance, and with the foreman,in general.Elsewhere Fee testified that he "always blocks off thoseplaces until they are made safe." In view of the want of proofregarding the time when the shot in question was placed, and thefailure of the respondent to give the required warnings, we findno reason for disbelieving Clifford's testimony that Fee had admittedthat the shot had been placed on the preceding Wednesday.Leslie Smithers was absent from work on the day Clifford wasdischarged.On September 29 Leslie was discharged under sub-stantially similar circumstances.Leslie had bes;n at work about 2hours when Fee came in and stated that Leslie was working with afailed shot in his place.Leslie previously had examined the work-ing place and found no holes indicating the presence of failedcharges.No barricade had been raised or notices posted.Leslietold Fee he did not know of any failed shot. Fee then turned hislight toward the rib, several feet away from the working face, andfound the shot.The coal on the rib where the hole was locatedwas not cut, and the hole itself was filled and covered with coal dust.At the hearing, Fee claimed that the hole was only 4 feet from theworking place.Leslie testified that it was 15 feet.From Fee's owntestimony in general, as well as Leslie's, it satisfactorily appears thatthe hole was considerably further than 4 feet from the workingplace.We are convinced, by the absence of any satisfactory showing thateither Clifford or Leslie in fact had worked within 24 hours after afailed shot, by the unexplained lack of due warning by the re-spondent to either employee of the presence of the danger whosesupposed ignoring justified his discharge, by the unusual placementof the shot hole in Leslie's case, and the record that neither man onthe day of his discharge was working in a place where a shot hadfailed within the time alleged.We also are convinced that Fee knewthis.The true reason for the discharge of the Smithers brotherslies elsewhere, in their continued Union membership.Clifford andLeslie were the only employees ever discharged by Fee, except oneunidentified person discharged some 2 years previous, for "workinga failed shot."The shot firer who placed the shot in Leslie's case DECISIONS AND ORDERS51is still employed by the respondent despite his failure to erect barri-cades and post notices.The respondent does not even appear to havedisciplined him.As heretofore stated, Fee participated in the dis-charge of Lee Cornett, for Union affiliation and activities.We aresatisfied that he did likewise in connection with Clifford and LeslieSmithers.We find that the respondent discharged these employeesbecause of their membership in the Union.At the date of his dis-charge Clifford Smithers averaged in earnings $5.40 per shift.Hisearnings since have been not more than $4.Albert Goinswas a shot firer at the mine for 5 years.He wasdischarged by the respondent on September 30 for using a motorto transport explosive powder, in violation of a mine rule.Goinswas a known Union member. He refused to join the Associationalthough solicited several times.On one occasion his affiliationcaused Charles Guthrie to accuse Goins of "pinching him in theback," and to threaten to "get even."At the hearing Goins conceded the use of a motor to transportpowder, but took the position that such use was a common practiceat the respondent's mine, ordered and acquiesced in by the respond-ent's officers and supervisory force.Goins testified that he had fol-lowed the practice during his entire employment as a shot firer; thatthe mine superintendent told him to do so as early as February 1933;that Collier, the foreman, had observed such use numerous times;that in at least one instance Charles Guthrie furnished him with amotor; that other shot firers customarily used motors, and on someoccasions cutting machines, which are more dangerous.Other wit-nesses testified to the same effect : Harbin, that he had seen Goinsuse a motor a year previous to the discharge and again 2 or 3 daysbefore;Mason, that as motorman he had been instructed by hisforeman to leave his motor out for use by the shot firers; Collins,that he and the shot firers on 13 or 14 crews transported powder on acutting machine which is more dangerous because it gives off moresparks than a motor.At the hearing Collier denied ever having seen Goins use a motor,and Guthrie that he ever furnished Goins one.No denial was madethat other shot firers followed the practice.The record amply supports the contention of Goins. It is evidentthat whatever rule or other prohibition may have existed, it was theestablished practice and usage at the mine for shot firers to employmotors at the respondent's mine, that this practice was acquiesced in,if not authorized, by the respondent.Any mine rule governing thesituation long had fallen into disuse.In this circumstance, little credence can be given the respondent'scontention that it discharged Goins for using a motor in the courseof his work.Of greater relevance is Guthrie's threat to "get even"117213-39-vol. 8-5 52NATIONAL LABOR RELATIONS BOARDwith Goins because of his Union membership.The true cause ofGoins' discharge was no different than that in the other cases wehave considered.We find that the respondent discharged Goins onSeptember 30 because of his membership in the Union.Goins thenwas earning $6.56 per shift.He has earned nothing since.Earl Slaakel f orth,, Charles Osborne, Oley Bates,andDavid Daviswere discharged by the respondent on various dates, respectively,during the period under review.While there is some inference inthe record of discrimination, within the meaning of Section 8 (3) ofthe Act, the evidence is not sufficient to support a finding that suchdiscrimination occurred in regard to any of these men.AlthoughShakelforth was discharged on the same day that he joined the Union,the testimony of himself and his foreman, Emery, indicates that thecause of the discharge was Shakelforth's refusal to repair the trackleading to his working place which a motorman had torn up by acci-dent.Osborne was discharged when he refused to remove some sixor seven cars of rock for which no compensation would be paid him.Coal loaders are expected to do an amount of such work and there isno showing' that the amount iii question was unusual.Oley Batesand David Davis were discharged after they had been arrested forparticipation in a brawl in which gun shots were fired.While Batesand Davis do not appear to have been responsible for the occurrence,such want of culpability does not establish that their discharge wasdiscriminatory.We find that the respondent has discriminated in regard to thetenure of employment of Charles Gibson, J. Latham, Blane Stephens,Ray Walters, Lee Cornett, Albert Young, O. Perkins, E. Mason,Chester Perkins, Arthur Young, Homer Slover, Clifford Smithers,Leslie Smithers, and Albert Goins, thereby discouraging membershipin the Union ; that by such acts, and by other acts herein mentioned,the respondent has interfered with, restrained, and coerced its em-Act.'We find that the-respondent has not discriminated in'regard to thehire or tenure of employment or of any term or condition of employ-ment of Earl Shakelforth, Charles Osborne, Oley Bates, and DavidDavis.D. Discrimination as to terms and conditions of employment-Johnston Sweeneywas the head trackman in one of the sections atthe mine, and together with one Goodman constituted the regular trackcrew.Both men were Union members. Sweeney was solicited tojoin the Association but refused.Shortly after the solicitation, theforeman in the section 'added two new trackmen to Sweeney's crew DECISIONS AND ORDERS53and the following week laid off Sweeney and Goodman. Both menwent to see Sharp about the matter and were told that' it had beenfound necessary to decrease the number of trackmen in that sectionto two.Sweeney was assigned work as a coal loader under York.Coal loaders are paid on a tonnage basis.In his new job Sweeney experienced great difficulty in securingcars for loading purposes.Complaint to York and Sharp brought noresult.On one occasion Sweeney accused the motorman who broughtthe cars of not furnishing him enough because he was a Union mem-ber.The next day Sweeney received six cars; the following, none.Further complaint by Sweeney resulted in Sweeney's being trans-ferred to another working place where he was doubled up with ElmerPerkins.As chief trackman Sweeney had earned $5.60 per 7-hourshift and had worked 8 to 10 shifts per week.After the transfer hisearnings depreciated considerably.At the hearing Sharp testified that Sweeney had been transferredfrom track work to make room for a machineman. No explanationwas offered why in the week preceding the transfer the respondenthad deemed the work so abundant as to add two new men to the crew,nor why neither of these two men was transferred when the need fortransfer arose.The conduct of the respondent in regard to Sweeney can only beinterpreted as moved by an intent to single him out for his adherenceto the Union and to discriminate against him by preventing himfrom earning the rewards which his capacity and willingness wouldbring.There is no mistaking the plan pursued to deprive Sweeneyof rights guaranteed by the Act. To afford it an excuse for removingSweeney, along with Goodman, from a position where his.earningswere computed on a shift basis, two new trackmen were added toSweeney's crew, and Sweeney and Goodman then laid 'off. To defeatthe possibility of his sustaining at coal loading the amount of hisearnings, the respondent furnished him an insufficient number ofcars.That it was of equal advantage to itself to provide the neces-sary cars did not deter the respondent.When Sweeney repeated hiscomplaint he was doubled up with Elmer Perkins, mentioned below,the necessary result of which was to hamper the work of both menand prevent each from earning as much.We find that the respondent discriminated against Sweeney in re-gard to terms and conditions of employment, thereby discouragingmembership in the Union.Elmer Perkins,a brother of Chester Perkins, heretofore mentioned,worked on the tipple for 2 years. Shortly after his joining the UnionElmer Perkins was told by Charles Guthrie that his workday wasbeing decreased to 7 hours because he had "been running' around in 54NATIONAL LABOR RELATIONS BOARDbad company."The statementwas substantially the same as thatmade by Guthrie to Chester and O. Perkins, set forth above.OnJuly 6 Elmer Perkins was transferred from his job on the tipple tocoal loading,likewise in York's section.He was assigned a danger-ous and poorworking place, doubled with one Davenport.There-after, Davenport was assigned a working place elsewhere and Sweeneywas movedin with Perkins as above stated. Perkins' job on the tipplewas givento one Leonard, the secretary-treasurer of the Association.The job on the tipple was strategically located from the standpointof affordingLeonard daily contact with the mine employees.22Per-kins, when working on the tipple, had earned $7.99 per 12-hour shift.In June he earned $119. After the transfer to coal loading,his earn-ingsprecipitately dropped to $23.76, for July.Sharp testified that Perkins was transferred from the tipple to makeroom for a motorman.Why this should have resulted in Perkins'positionbeing given to Leonard is not satisfactorily shown.Perkins'service duringhis 2 years on the tipple was competent.Nor isadequateexplanation made for Perkins being doubled with Daven-port, or the exchange of Davenport for Sweeney. It is customarypractice at the mine not to double men up because of the consequentlesseningof production, particularly where the working place is poorand dangerous, nor to shift a coal loader until it is infeasible to workfurther the place assigned.York testified that the onlyavailableworking place for Perkins was with Sweeney.However, Perkins, asstated above, was doubled not with Sweeney but with Davenport,until Davenport was assigned a different working place.York, wehave said, was not a credible witness.His testimony with respectto Sweeney, and otherwise, is completely unconvincing.We are satisfied that the respondent transferred Perkins fromthe tipple in order to reduce his earning power, that thiswas donebecause ofhis Union membership.We find that the respondent dis-criminatedagainstPerkins in regard to terms and conditions of em-ployment, thereby discouraging membership in the Union.Nead Pattersonwas employedas a coalloader.Before joiningthe Union, he, along with two other coal loaders, was assigned andworked an 8-car wall, approximately 80 feet in width.Pattersonjoined the Union, and it is uncontroverted that his foreman knewabout it.Almost immediately Patterson was changed to a 1-car wall,not more than 16 feet wide; track which he needed to bring the carsinto the place was not furnished; the coal was not shot properly.As a consequence, Patterson's average daily production, which duringthe 6 months preceding his transfer was 10.42 tons per day, fell dur-sa SeeMatter of Atlantic Greyhound CorporationandBrotherhood of Railroad Train-men,7 N.L. R. B. 1189. DECISIONS AND ORDERS55ing the succeeding 24 workdays to 9.2 tons per day.His earningsdecreased correspondingly.On August 9 Patterson quit.We haveno doubt that the respondent, in transferring Patterson, likewisediscriminated against him in regard to terms and conditions of em-ployment.One year previous, in June 1936, Patterson's mother died, and thefuneral expenses were paid out of a burial fund maintained by therespondent to which all employees contributed an assessed monthlypayment.A few weeks later Patterson left his work, but returnedin October 1936.Thereafter he regularly paid the monthly burialassessments.On July 19, 1937, after Patterson joined the Union,Charles Guthrie presented a bill in the amount of $90 for funeral ex-penses in connection with the death of Patterson's mother, and untilPatterson quit on August 9, deductions n ere made from his daily,earnings on account thereof.Prior to July 19 no demand ever hadbeen made for such payment, nor does it appear that Patterson wasexpected to do so.We have grave suspicion that the charge was an-other act of discrimination against him.However, we are unable soto find on the record presented.Neither the rules of the burial fund,nor the details of its creation, are shown.-Edgar BairdandRoy Branninare coal loaders and members of-the Union.Their affiliation was known to the respondent.Bairdhas been mentioned above in connection with the discharge of ChesterPerkins.The record shows that in June, about the same time thatthe Perkins incident occurred, Clyde Guthrie approached Baird andsaid, "Baird, you brung the Union on us." Baird answered, "No, Ididn't bring it on. It was already here." Clyde then said, "You havebeen agitating it."Baird worked alone in a working place 24 feet wide, with roomfor two cars.Commencing with June 22 he began receiving an in-sufficient number of cars in which to load his coal.One week laterBrannin was doubled with him, and another coal loader givenBrannin's place. , The number of cars continued to be inadequate.Acomplaint to York met with no success. The record shows that atthat time another coal loader in the same section, one Johnson, whohad joined the Association, was given as many cars as Baird andBrannin together received.Whereas during the 6 months prior toJune 1937 Baird's average daily production was 12.662/3 tons, duringthe 38 working days from June 22 to September 30 his daily averagewas, 10.06 tons.Brannin's average daily production of 14.068 tons in6 months prior to June 29, the date he was doubled, dropped to 10.777tons during the 38 working days from June 29 to September 30.The earnings of the two men decreased accordingly.York testified that Brannin and Baird were doubled because "the 56NATIONALLABOR RELATIONS BOARDsuper told me to rush that head."The reason for the rush, if any,is not shown, nor if such was the case, why the men were not givenwhat cars they needed.As we have said before, York's testimonywarrants no belief.We find that the respondent discriminated inregard to the terms and conditions of employment of Edgar Bairdand Roy Brannin, respectively.James WilburnandTom McIntyreare coal loaders at the mine andactive union members.Wilburn was vice president of the Unionlocal and active in soliciting memberships.On July 6 the men weredoubled together in a narrow working place large enough for onlytwo cars.Neither had been doubled before except on rare occasions.Eight or ten other members of the Union at work in the same sectionlikewise were doubled.Some 3 days later Wilburn and McIntyrebegan having difficulty in securing cars.Wilburn's average dailyproduction of 11.21875 tons, maintained during the 6 months preced-ing July, fell to 6.941 tons during the succeeding 34 working daysfrom July 6 to September 30, 1937.McIntyre's daily average of10.40244 tons in the 6 months preceding July dropped to 6.3846 tonsin July, August, and September, covering some 36 working days.The respondent sought to show at the hearing that Wilburn andMcIntyre were assigned a good working place, although it is notdenied that they were furnished an insufficient number of cars.Weare satisfied, however, from the foregoing facts and record, andfind, that the respondent discriminated against the two employeesin regard to their terms and conditions of employment in order tolessen their earnings, thereby discouragingmembership in theUnion.Fred Dayis a coal loader in York's section.His membership inthe Union and activities were the subject of inquiry by York. Some-time in June or July, Day was asked by York if he was a unionmember, York saying "If you belong to it, I will find it out." Dayreplied, "Well, I don't doubt that. I don't doubt that you alreadyknow, as far as that is concerned."Within a few days Day wastransferred from his working place on a 5-car wall, about 50 feetwide, to a narrow place and "doubled."His former place was givenothers.The number of cars thereafter furnished him was inade-quate.Day's average daily production, which during the 6 monthsprior to July was 11.2754 tons, was 5.75 tons during 8 working daysinAugust and September. Since the exact date when the allegeddiscrimination commenced is not known, the month of July cannotbe considered.York testified that Day was transferred because the roof wherehe worked was bad, that he failed to work his new place properly,and is a careless worker. If the roof were bad it is not explainedwhy others were put to work there the day after Day was trans- DECISIONS AND ORDERS57ferred.Day was entitled under the mine practice above mentionedto load coal there as long as feasible.Nor does Day's record of pro-duction in the 6 months before his transfer support the claim ofincompetency.York's testimony, as has been stated, can be given noweight, and our opinion in that regard obtains here.The respond-ent urges further that Day was furnished as many cars as othercoal loaders in the section.This allegation, if true, is without sig-nificance, for numerous other discriminations of similar characteragainst members of the Union occurred in York's section duringthat period.We are of the opinion that Day was transferred and doubled forthe purpose of reducing his earnings, that the respondent therebydiscriminated in regard to his terms and conditions of employmentand discouraged membership in the Union.Ned JamesandErnest Fluckerwork together as coal loaders.Both belong to the Union.On or about July 15 one Gaston solicitedanother employee to join the Union in the presence of James.Afew days later Charles Guthrie accused James of soliciting members,and upon James' denial thereof threatened : "If I hear you say anymore about that damn Union, I will stop you in the mountain."Thereafter, for a period of 2 weeks, the coal in James and Flucker'sworking place was not shot although it had been cut.As a conse-quence, the men lost 3 of the 5 remaining workdays in July. OnJuly 29 Flucker asked Clyde Guthrie to authorize the cashing of awage credit slip, in order to save the usual 15-per-cent discountcharged by the respondent for cashing wage slips.Guthrie first.spoke with the bookkeeper about it, and then asked Flucker for hisfullname.23Upon being told it, Guthrie refused, saying that"George Titler" would "okay it."Titler was one of the organizersof the Union in Harlan County.Witnesses called by the respondent testified that the coal had notbeen shot during the 2 weeks because of an alleged failure of Jamesand Plucker to "rock dust" their working place.Rock dust some-times is spread over coal to lessen the possibility of coal dust ex-plosion.It is not clear that the mine rules of the respondent re-quire rock dusting, and the proof is that such is not the generalpractice of its employees.Whether James and Flucker used rockdust in their work does not appear.As a whole, the witnesses werevague on material points ; the testimony of one Dickerson related toundated occurrences.We are of the opinion, in view of the time relationship betweenthe failure to shoot the coal and Clyde Guthrie's threat, as well asthe record as a whole, that the failure to shoot the coal for 2 weekswas not induced by any matter of rock dusting, but by a desire28The respondent employs another coal loader named Herman Fluker 58NATIONAL LABOR RELATIONS BOARDto warn James and Flucker in regard to the Union through leavingthe two employees without work for that period. This is sup-ported by the hostility shown Flucker by Clyde Guthrie, above-mentioned.We find that in not providing the men with work in the2 weeks, the respondent discriminated in regard to their terms andconditions of employment, thereby discouraging membership in theUnion.James' average daily production in the 6 months precedingJuly was 10.2078 tons.Flucker's is not shown.The evidence shows that while the respondent's acts of discrimi-nation were being committed against members of the Union, anentirely different attitude was being displayed toward members ofthe Association.Members of the Association who worked at coalloading were given favorable working places, and no instance isshown of Association members being transferred to poorer jobs.When the respondent allegedly found it necessary to eliminate shiftsor otherwise decrease the working force, members of the Union wereselected to bear the brunt of the change. 'No attempt has been madeby the respondent to disprove or explain its contrasting manner oftreatment of the members of the two organizations.The respondent argues broadly that the acts, upon which thecharged discriminations as to terms and conditions of employmentrest, are mere incidents arising in the usual course of mine opera-tions; that working places in mines vary and coal loaders are ex-pected to take the poor as well as the good places; that it is notalways possible to furnish each coal loader with an adequate numberof cars or to cut and shoot his coal promptly; that on occasion it isnecessary to double coal loaders in order to provide wider employ-ment until additional working places are made available.Whilethe respondent's portrayal of conditions of employment of coal load-ers in the industry may be an accurate statement, it does not explainthe acts of discrimination above discussed.The explanation does notsquare with such conduct as the respondent's transfer of employeesfrom track work or work on the tipple to coal loading:The chief difficulty with the respondent's contention, however, isthat it presupposes that all coal loaders were accorded the same treat-ment by the respondent and were subject to the same working con-ditions.As stated, the record amply establishes otherwise.Onlymembers of the Union are shown to have sustained the unfavorableconditions of employment which resulted in marked decreases inearnings.Their complaints to York and Sharp brought no remedyof conditions; on the contrary, Sweeney's complaint to Sharp re-sulted in a vituperative outburst by Sharp.We observe that York'sname appears prominently in the matter.Five of the employeeswho suffered adverse working conditions were employed in York's DECISIONS AND ORDERS59section.Sweeney and Perkins were transferred from track workand the tipple, respectively, to York's section.As set forth above,itwas York who discharged three employees for their activities inthe Union.We equally are satisfied of his complicity in the re-spondent's campaign to forestall the growth of the Union by dis-criminations in regard to terms and conditions of employment.While some doubt might arise, although we have none, in respect toindividual employees, above mentioned, we Cannot escape the con-clusion upon a collective view of the facts in regard to all the aboveemployees, that the respondent has engaged in a series of discrimi-nations against Union members.This was part of a concerted cam-paign to oppose to the utmost the membership of its employees inthe Union, first by attempting to keep the organizers out of Yancey,then by causing the formation of the Association as a rival labororganization, and finally by the discharges of, and other discrimina-tory acts against, those who belonged to the Union.Lumus Lundy, Murphy Pierce, Leonard Boswell, Charles Hicks,Jack Calvin, Henry Lasley,and0. L. Nelson,and each of them, arenot shown by the record before us to have been discriminated againstby the respondent in regard to any term or condition of employ-ment.Lundy's average daily earnings did not decrease after hejoined the Union, and the diminution in number of workdays allottedhim coincided with a slack period at the mine and general irregularemployment.Pierce's doubling up on July 3 does not appear at-tributable to any discrimination but to a normal mine condition,existing only temporarily and without material loss to him in earn-ings.His lay-off for 6 working days, because of absence from workwithout permission, was the customary penalty imposed by the re-spondent in such cases.Boswell's receiving a lesser number of carsis unconnected with his Union membership and appears to have beencaused by a temporary condition at the mine.While Hicks is shownto have sustained a loss in earnings during the 2 weeks just prior tothe hearing, such loss occurred after the issuance of the complaint,and accordingly cannot be considered.While there is some evidenceof Calvin, Lasley, and Nelson's having been doubled up and fur-nished an insufficient number of cars, the proof is too uncertain andlacking in material detail to establish discrimination.None of thesemen sustained any material loss in earnings.We find that the respondent has not discriminated in regard toany term or condition of employment of Lundy, Pierce, Boswell,Hicks, Calvin, Lasley, and Nelson, or of any of them, as charged inthe complaint, as amended.We have found, heretofore, that the respondent has discriminatedin regard to the terms and conditions of employment of Johnston 60NATIONAL LABOR RELATIONS BOARDSweeney, Elmer Perkins, Nead Patterson,Edgar Baird, Roy Bran-nin, JamesWilburn, Tom McIntyre, Fred Day, NedJames, andErnest Flucker, and each of them, thereby discouraging membershipin the Union.We further find that by such acts, and by other actsherein mentioned,the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above,occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce andthe freeflow ofcommerce.V.THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Association and hascontributed support to it. In order to effectuate the policies of theAct and free the employees of the respondent from such dominationand interference, and the effects thereof, which constitute a continuingobstacle to the exercise by the employees of rights granted them bythe Act, we shall require the respondent to withdraw all support andrecognition from the Association,to disestablish it as a representativeof the employees for the purpose of dealing with the respondent, andto cease giving effect to any contract it may have entered into withsaid Association in respect to rates of pay, wages,-hours of employ-ment, or other conditions of employment.In view of our order inthis regard,we will deny the application of the Association, con-tained in its answer,for certification of itself as collective bargainingrepresentative of the respondent's employees.The respondent will, in addition,be required to cease and desistfrom other of its unfair labor practices specified above, and to takesuch action hereinafter set forth,essential to effectuate the purposesand policy of the. Act.We have found that the respondent has discriminated against cer-tain of its employees by discharging them because of their Unionmembership and activities.We shall,to effectuate the, purposes andpolicy of the Act, order the respondent to offer them immediate andfull reinstatement to their former positions,with back pay, displac-ing, if necessary,any employees since employed therein.With re--spect to four of said employees, Charles Gibson, J. Latham, Chester DECISIONS AND ORDERS61Perkins, and Arthur Young, the record shows that their,or some oftheir, respective former positions may have been abolished. If, forthat reason, any or all of said employees cannot be reinstated to hisor their former position, we shall, in addition, order the respondentto offer such employee, or employees respectively, immediate and fullreinstatement to substantially equivalent position or positions, withthe right to be reinstated to or employed in a like position as theformer position, in his or their respective former classification, if andwhen a vacancy in such classification occurs, prior to the hiring ortransferring of any other employee to work in such position.The respondent also has been found to have discriminatedagainstcertain employees in regard to terms and conditions of employment.With respect to Johnston Sweeney and Elmer Perkins we shall orderthe respondent to offer these employees immediate and full reinstate-ment, with back pay, to their former positions as trackman and onthe tipple, respectively, displacing, if necessary, any employees sinceemployed in, transferred to, or otherwise assigned said positions.With respect to Edgar Baird, Roy Brannin, Fred Day, Tom Mc-Intyre,Nead Patterson, and James Wilburn, we shall require therespondent to make them, and each of them, whole for any loss ofwages, earnings,or pay they have suffered by reason of said dis-crimination, by payment to each of a sum of money equal to anamount computed by multiplying the figure set forth opposite hisname in the column entitled "Number of Tons," appearing in ap-pendix "A," attached hereto and made part hereof, by the amountpaid per ton as compensation by the respondent to suchemployee forcoal loading during the period when the respondent discriminated'against him, said period having heretofore been found and set forthoppositehis name insaid appendix "A" in the column entitled"Period."The figures set forth in said column entitled "Number ofTons" represent total tonnage loss occasioned by the respondent's dis-criminatory acts, and were determined in the case of each said em-ployee in the following manner : There first was computed in the in-stance ,of each said employee, the average number of tons loaded byhim per day throughout the period from the date24 of the commence-ment of the respondent's discrimination against him, to, but not in-cluding, the date of issuance of the complaint.There then was sub-tracted, with respect to each said employee, his said respective daily24At the hearing the respondent contended that in determining any tonnage loss ofeach said employee,comparison should be made between the average daily tonnage produc-tion of said employee during the 6-month period prior to April 1, 1937, and his dailyaverage tonnage production during the 6 months subsequent to that date.Counsel forthe Board acquiesced in the use of a 6-month period as the basis for comparison,providedthat instead of the line of demarcation being April 1, 1937, in all cases, it be in eachinstance the date when the respective discrimination began.We think that counselstated the proper basis for the comparison. 62NATIONAL LABOR RELATIONS BOARDaverage number of tons, so computed, from the average number oftons loaded per day by such employee during the 6-month periodpreceding the said date of the commencement of discrimination. Theresult reached in each case was then multiplied by the number of daysrespectively during which the discrimination occurred, said numberappearing opposite the name of each said employee in the column en-titled "Number of Working Days" in said appendix "A."With respect to Ernest Flucker and Ned James, we have foundthat each lost 3 days of work by virtue of the respondent's discrimina-tory acts.Each of these employees shall be paid by the respondenta sum of money equal to an amount computed by multiplying hisaverage daily loading production during the 6-month period preced-ing July 1937, by three, and then multiplying the amount so reachedby the amount paid him per ton as compensation for coal loading onJuly 13, 1937, the day preceding the last 5 working days in Julywhen their discrimination occurred.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.UnitedMineWorkers of America, District 19, and YanceyWorkmen Association, Inc., are labor organizations, within the mean-ing of Section 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of Yancey Workmen Association, Inc., andby contributing support to said organization, has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (2) of the Act.4.The respondent, by discriminating in regard to the tenure of em-ployment of Lee Cornett, Charles Gibson, Albert Goins, J. Latham,E. Mason, Chester Perkins, 0. Perkins, Homer Slover, Clifford Smith-ers,Leslie Smithers, Blanc Stephens, Ray Walters, Albert Young,and Arthur Young, and by discriminating in regard to the terms andconditions of employment of Edgar Baird, Roy Brannin, Fred Day,Ernest Flucker, Ned James, Tom McIntyre, Nead Patterson, ElmerPerkins, Johnston Sweeney, and James Wilburn, and thereby dis-couraging membership in the Union, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of theAct. DECISIONS AND ORDERS635.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not discriminated, and is not discriminatingin regard to hire or tenure of employment, or any term or conditionof employment of Oley Bates, Leonard Boswell, Jack Calvin, DavidDavis, Charles Hicks, Henry Lasley, Lumus Lundy, O. L. Nelson,Charles Osborne, Murphy Pierce, and Earl Shakelforth, within themeaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Harlan Fuel Company, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Yancey Workmen Association, Inc., or with the formationor administration of any other labor organization of its employees,and from contributing support to said 'Association, or to any otherlabor organization of its employees;(b) 'Discouraging membership in. the Union or any other labororganization of its employees by discriminating in regard to hireand tenure of employment or any term or condition of employment,whether in regard to laying off, discharging, transferring, ordoubling employees, or in assigning them working places, furnish-ing them necessary facilities for work, or otherwise; .(c) Interfering in any manner with the right of any agent, repre-sentative, officer, member, or organizer of the Union, or of any otherlabor organization, or with the right of any person, in his enteringupon and traversing the paths, roads, streets, or other ways of in-gress and egress, public or private, in the town of Yancey, Kentucky,customarily used by the respondent's employees there residing andpersons engaged in lawful transactions with them, for the purposeof consulting, conferring or advising with, talking to, meeting, orassisting, the respondent's, employees or any of them, in regard tothe rights of said employees under the Act to self-organization, toform, join, or assist labor organizations, to bargain collectively'through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection;(d) In any other manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively 64NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act;(e)Giving effect to any and all contract or contracts it has ormay have entered into with Yancey Workmen Association, Inc., asthe representative of any of its employees in respect to grievances,labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act;(a)Withdraw all recognition from Yancey Workmen Associa-tion, Inc., as the representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions ofemployment, and completely disestablish said Association as suchrepresentative ;(b) Offer to Lee Cornett, Albert Goins, E. Mason, O. Perkins, HomerSlover,Clifford Smithers, Leslie Smithers, Blane Stephens, RayWalters, and Albert Young immediate and full reinstatement totheir former positions without prejudice to their seniority and otherrights and privileges, displacing, if necessary, any employees sincehired, transferred or otherwise assigned to work in said positions;(c)Offer to Charles Gibson, J. Latham, Chester Perkins, andArthur Young immediate and full reinstatement to their former po-sitions,without prejudice to their seniority and other rights andprivileges, displacing, if necessary, any employees since hired, trans-ferred, or otherwise assigned to work in said positions; and if saidpositions or any of them have or has been abolished, offer to eachwhose position has been so abolished reinstatement to and employmentin a position substantially equivalent to his former position with theright to be reinstated to a like position as his former in his respectiveformer classification if and when a, vacancy therein occurs, prior tothe hiring or transferring of any other employee to work in suchposition, and without prejudice to his seniority and other rights andprivileges;(d)Make whole Lee Cornett, Charles Gibson, Albert Goins, J.Latham, E. Mason, Chester Perkins, O. Perkins, Homer Slover.Clifford Smithers, Leslie Smithers, Blane Stephens, RayWalters,Albert Young, and Arthur Young, for any loss in pay they, or anyof them, may have suffered by reason of their discharge, by pay-ment to- each of them, respectively, of a sum of money equal tothat which he normally would have earned as wages during theperiod from the date of his respective discharge until the date ofthe offer of reinstatement, less the amount, if any, which he mayhave earned during such period; DECISIONS AND ORDERS65(e)Offer to Johnston Sweeney immediate and full reinstatementto the position in which he formerly was employed on or about May30, 1937, in track work, and to Elmer Perkins, to the position inwhich he formerly was employed on or about July 6, 1937, on thetipple,without prejudice to their seniority and other rights andprivileges, displacing, if necessary, any employees since hired ortransferred to work in said position; and make whole said Sweeneyand said Perkins for any loss they may have suffered by reason ofthe respondent's discrimination against them in transferring. themfrom their former positions to coal loading on said dates, by pay-ment to each of them, respectively, of a sum of money equal to thatwhich he normally would have earned as wages in his said formerposition during the period from the date of his said transfer to thedate of the offer of reinstatement, less the amount, if any, whichhe may have earned during such period;(f)Make whole the employees listed in appendix "A" for anyloss of pay they may have suffered by reason of the respondent'sdiscrimination in regard to terms or conditions of employment, bypayment to each of them, respectively, of a sum of money equal toan amount computed by multiplying the figure set forth oppositehis name in the column entitled "Number of Tons," in said appendix,by the amount paid per ton as compensation to him for coal loadingduring the period when the respondent so discriminated against him,said period being set forth opposite his name in the column entitled"Period" in said appendix;(g)Make whole Ernest Flucker and Ned James for any loss ofpay they may have suffered by reason of the respondent's discrimi-nation in regard to terms or conditions of employment, by paymentto each of them, respectively, of a sum of money equal to an amountcomputed by multiplying his average daily loading production dur-ing the 6-month period preceding July 1937, by three, and then mul-tiplying the amount so reached by the amount paid per ton as com-pensation for coal loading on July 13, 1937;(h)Post immediately, and keep posted for a period of at leastthirty (30) consecutive days from the date of posting, notices inconspicuous places in and about the mines, at the tipple, and atthe commissary, stating that the respondent will cease and desistin the manner set forth in 1 (a), (b), (c), (d), and (e), and thatitwill take the affirmative action set forth in 2 (a), (b), (c), (d),(e), (f), and (g), of this order;(i)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the complaint, in so far as italleges that the respondent has discriminated in regard to the hire 66NATIONAL LABOR RELATIONS BOARDand tenure of employment, or any term or condition of employmentof Oley Bates, Leonard Boswell, Jack Calvin, David Davis, CharlesHicks, Henry Lasley, Lumus Lundy, O. L. Nelson, Charles Osborne,Murphy Pierce, and Earl Shakelforth be, and the same hereby is,dismissed.And it is further ordered that the application of Yancey Work-men Association, Inc., for certification of itself as a representativeof the employees of the respondent for the purposes of collectivebargaining be, and the same hereby is, dismissed.-APPENDIX AEmployeesPeriodNumber ofworkingNumber ofdaystonsEdgar Baird------------------June 22 to September 30, 1937-------------------3899.028RoyBrannin-----------------June 29 to September 30. 1937-------------------38125.058Fred Day---------------------August 1 to September 30, 1937------------------844.2032Tom McIntyre---------------July 6 to September 30,1937---------------------36144.6422Nead Patterson---------------June 9 to August 9, 1937 ------------------------2429.28James Wilburn---------------July 6 to September 30, 1937---------------------34145.4435